Exhibit 10.2

 

REXFORD INDUSTRIAL REALTY, INC.
AND REXFORD INDUSTRIAL REALTY, L.P.
TIME-BASED LTIP UNIT AGREEMENT

This LTIP Unit Agreement (this “Agreement”), dated as of _________________, (the
“Grant Date”), is made by and between Rexford Industrial Realty, Inc., a
Maryland corporation (the “Company”), Rexford Industrial Realty, L.P., a
Maryland limited partnership (the “Partnership”) and ____________________, (the
“Participant”).

WHEREAS, the Company and the Partnership maintain the Rexford Industrial Realty,
Inc. and Rexford Industrial Realty, L.P. 2013 Incentive Award Plan (as amended
from time to time, the “Plan”);

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

WHEREAS, Section 9.7 of the Plan provides for the issuance of LTIP Units to
Eligible Individuals for the performance of services to or for the benefit of
the Partnership in the Eligible Individual’s capacity as a partner of the
Partnership; and

WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company and the Partnership to issue the LTIP Units
provided for herein (the “Award”) to the Participant as an inducement to enter
into or remain in the service of the Company, the Partnership and/or any
Subsidiary, and as an additional incentive during such service, and has advised
the Company thereof.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

1.Issuance of Award. Pursuant to the Plan, in consideration of the Participant’s
agreement to provide services to or for the benefit of the Partnership, the
Partnership hereby (a) issues to the Participant an award of__________, LTIP
Units and (b) if not already a Partner, admits the Participant as a Partner of
the Partnership on the terms and conditions set forth herein, in the Plan and in
the Second Amended and Restated Agreement of Limited Partnership of Rexford
Industrial Realty, L.P., as amended from time to time (the “Partnership
Agreement”).  The Partnership and the Participant acknowledge and agree that the
LTIP Units are hereby issued to the Participant for the performance of services
to or for the benefit of the Partnership in his or her capacity as a Partner or
in anticipation of the Participant becoming a Partner.  Upon receipt of the
Award, the Participant shall, automatically and without further action on his or
her part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement.  At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a joinder or counterpart signature page thereto.  The
Participant acknowledges that the Partnership may from time to time issue or
cancel (or otherwise modify) LTIP Units and/or other equity interests in
accordance with the terms of the Partnership Agreement.  The Award shall have
the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein, in the Plan and in the Partnership Agreement.

2.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below.  All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan and/or
the Partnership Agreement, as applicable.

(a)“Cause” means “Cause” as defined in the Employment Agreement.  

 

(b)“Disability” means “Disability” as defined in the Employment Agreement.

 

--------------------------------------------------------------------------------

 

 

(c)“Employment Agreement” means that certain employment agreement between the
Company, the Partnership and the Participant dated [____],as amended from time
to time.

 

(d)“Good Reason” means “Good Reason” as defined in the Employment Agreement.

  

(e)“Qualifying Termination” means a termination of the Participant’s Employee
status by reason of (i) the Participant’s death, (ii) a termination due to the
Participant’s Disability, (iii) a termination by the Company or the Partnership
other than for Cause[,][or] (iv) a termination by the Participant for Good
Reason [or (v) a Non-Renewal of the Employment Period (each, as defined in the
Employment Agreement) by the Company or the Partnership in accordance with
Section 4(a)(z) of the Employment Agreement (or any successor provision
thereto].

 

(f)“Restrictions” means the exposure to forfeiture set forth in Sections 4(a)
and 5(a) and the restrictions on sale or other transfer set forth in Section
3(b).

 

3.LTIP Units Subject to Partnership Agreement; Transfer Restrictions.  

(a)The Award and the LTIP Units are subject to the terms of the Plan and the
terms of the Partnership Agreement, including, without limitation, the
restrictions on transfer of Units (including, without limitation, LTIP Units)
set forth in Articles 11 and 16 of the Partnership Agreement.  Any permitted
transferee of the Award or LTIP Units shall take such Award or LTIP Units
subject to the terms of the Plan, this Agreement, and the Partnership
Agreement.  Any such permitted transferee must, upon the request of the
Partnership, agree to be bound by the Plan, the Partnership Agreement, and this
Agreement, and shall execute the same on request, and must agree to such other
waivers, limitations, and restrictions as the Partnership or the Company may
reasonably require.  Any Transfer of the Award or LTIP Units which is not made
in compliance with the Plan, the Partnership Agreement and this Agreement shall
be null and void and of no effect ab initio.  Notwithstanding any other
provision of this Agreement, without the consent of the Administrator (which it
may give or withhold in its sole discretion), the Participant shall not convert
the LTIP Units into Partnership Common Units, or Transfer the LTIP Units
(whether vested or unvested), including by means of a redemption of such LTIP
Units by the Partnership, until the earlier of (i) the occurrence of, and in
connection with, a Change of Control (or such earlier time as is necessary in
order for the Participant to participate in such Change in Control transaction
with respect to the LTIP Units and receive the consideration payable with
respect thereto in connection with such Change in Control) and (ii) the
expiration of the two-year period following the Grant Date set forth above,
other than by will or the laws of descent and distribution.

(b)Without the consent of the Administrator (which it may give or withhold in
its sole discretion), the Participant shall not sell, pledge, assign,
hypothecate, transfer, or otherwise dispose of (collectively, “Transfer”) any
unvested LTIP Units or any portion of the Award attributable to such unvested
LTIP Units (or any securities into which such unvested LTIP Units are converted
or exchanged), other than by will or pursuant to the laws of descent and
distribution (the “Transfer Restrictions”); provided, however, that the Transfer
Restrictions shall not apply to any Transfer of unvested LTIP Units or of the
Award to the Partnership or the Company.

4.Vesting.

(a)Time Vesting.  Subject to Sections 4(b) and 5 hereof, the Restrictions shall
lapse and the LTIP Units shall vest and become nonforfeitable with respect to
25% of the LTIP Units on each of the first, second, third and fourth
anniversaries of the Grant Date, subject to the Participant’s continued status
as an Employee through the applicable vesting date.

2

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Change in Control.  Notwithstanding the foregoing, in the event that a Change
in Control occurs and the Participant remains in continuous employment with the
Company (or its affiliates) until immediately prior to such Change in Control,
then the Restrictions shall lapse and the LTIP Units shall vest in full and
become nonforfeitable immediately prior to such Change in Control.  

5.Effect of Termination of Service.  

(a)Termination of Service.  Subject to Section 5(b) hereof, in the event of the
Participant’s Termination of Service for any reason, any and all LTIP Units that
have not vested as of the date of such Termination of Service (after taking into
account any accelerated vesting that occurs in connection with such termination)
shall automatically and without further action be cancelled and forfeited
without payment of any consideration therefor, and the Participant shall have no
further right to or interest in such LTIP Units.  No LTIP Units which have not
vested as of the date of the Participant’s Termination of Service shall
thereafter become vested.

(b)Qualifying Termination.  In the event that the Participant incurs a
Qualifying Termination, subject to the Participant’s timely execution and
non-revocation of a Release (as provided in the Employment Agreement), then the
Restrictions shall lapse and the LTIP Units shall vest in full as of immediately
prior to such Qualifying Termination (and the LTIP Units shall remain
outstanding and eligible to vest pending the effectiveness of the Release).  

6.Execution and Return of Documents and Certificates.  At the Company’s or the
Partnership’s request, the Participant hereby agrees to promptly execute,
deliver and return to the Partnership any and all documents or certificates that
the Company or the Partnership deems necessary or desirable to effectuate the
cancellation and forfeiture of the unvested LTIP Units and the portion of the
Award attributable to the unvested LTIP Units, and/or to effectuate the transfer
or surrender of such unvested LTIP Units and portion of the Award to the
Partnership.

7.Covenants, Representations and Warranties. The Participant hereby represents,
warrants, covenants, acknowledges and agrees on behalf of the Participant and
his or her spouse, if applicable, that:

(a)Investment.  The Participant is holding the Award and the LTIP Units for the
Participant’s own account, and not for the account of any other Person.  The
Participant is holding the Award and the LTIP Units for investment and not with
a view to distribution or resale thereof except in compliance with applicable
laws regulating securities.

(b)Relation to the Partnership.  The Participant is presently an executive
officer and employee of, or consultant to, the Partnership or a Subsidiary, or
is otherwise providing services to or for the benefit of the Partnership, and in
such capacity has become personally familiar with the business of the
Partnership.

(c)Access to Information.  The Participant has had the opportunity to ask
questions of, and to receive answers from, the Partnership with respect to the
terms and conditions of the transactions contemplated hereby and with respect to
the business, affairs, financial conditions, and results of operations of the
Partnership.

(d)Registration. The Participant understands that the LTIP Units have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and the LTIP Units cannot be transferred by the Participant unless such transfer
is registered under the Securities Act or an exemption from such registration is
available.  The Partnership has made no agreements, covenants or undertakings
whatsoever to register the transfer of the LTIP Units under the Securities
Act.  The Partnership has made no representations, warranties, or covenants
whatsoever as to whether any exemption from the Securities Act, including,
without limitation, any

3

 

 

 

 

--------------------------------------------------------------------------------

 

exemption for limited sales in routine brokers’ transactions pursuant to Rule
144 of the Securities Act, shall be available.  If an exemption under Rule 144
is available at all, it shall not be available until at least six months from
issuance of the Award and then not unless the terms and conditions of Rule 144
have been satisfied. 

(e)Public Trading.  None of the Partnership’s securities are presently publicly
traded, and the Partnership has made no representations, covenants or agreements
as to whether there will be a public market for any of its securities.

(f)Tax Advice.  The Partnership has made no warranties or representations to the
Participant with respect to the income tax consequences of the transactions
contemplated by this Agreement (including, without limitation, with respect to
the decision of whether to make an election under Section 83(b) of the Code),
and the Participant is in no manner relying on the Partnership or its
representatives for an assessment of such tax consequences.  Participant hereby
recognizes that the Internal Revenue Service has proposed regulations under
Sections 83 and 704 of the Code that may affect the proper treatment of the LTIP
Units for federal income tax purposes.  In the event that those proposed
regulations are finalized, the Participant hereby agrees to cooperate with the
Partnership in amending this Agreement and the Partnership Agreement, and to
take such other action as may be required, to conform to such
regulations.  Participant hereby further recognizes that the U.S. Congress is
considering legislation that would change the federal tax consequences of owning
and disposing of LTIP Units.  The Participant is advised to consult with his or
her own tax advisor with respect to such tax consequences and his or her
ownership of the LTIP Units.

8.Capital Account.  The Participant shall make no contribution of capital to the
Partnership in connection with the Award and, as a result, the Participant’s
Capital Account balance in the Partnership immediately after its receipt of the
LTIP Units shall be equal to zero, unless the Participant was a Partner in the
Partnership prior to such issuance, in which case the Participant’s Capital
Account balance shall not be increased as a result of its receipt of the LTIP
Units.

 

 

9.Section 83(b) Election.  The Participant covenants that the Participant shall
make a timely election under Section 83(b) of the Code (and any comparable
election in the state of the Participant’s residence) with respect to the LTIP
Units covered by the Award, and the Partnership hereby consents to the making of
such election(s).  In connection with such election, the Participant and the
Participant’s spouse, if applicable, shall promptly provide a copy of such
election to the Partnership.  Instructions for completing an election under
Section 83(b) of the Code and a form of election under Section 83(b) of the Code
are attached hereto as Exhibit A.  The Participant represents that the
Participant has consulted any tax advisor(s) that the Participant deems
advisable in connection with the filing of an election under Section 83(b) of
the Code and similar state tax provisions. The Participant acknowledges that it
is the Participant’s sole responsibility, and not the Company’s or the
Partnership’s, to timely file an election under Section 83(b) of the Code (and
any comparable state election), even if the Participant requests that the
Company or the Partnership, or any representative of the Company or the
Partnership, make such filing on the Participant’s behalf. The Participant
should consult his or her tax advisor to determine if there is a comparable
election to file in the state of his or her residence.  

 

10.Ownership Information.  The Participant hereby covenants that so long as the
Participant holds any LTIP Units, at the request of the Partnership, the
Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the LTIP Units as the Partnership
reasonably believes to be necessary or desirable to ascertain in order to comply
with the Code or the requirements of any other appropriate taxing authority.

 

11.Taxes. The Partnership and the Participant intend that (i) the LTIP Units be
treated as a “profits interest” as defined in Internal Revenue Service Revenue
Procedure 93-27, as clarified by Revenue Procedure 2001-43, (ii) the issuance of
such units not be a taxable event to the Partnership or the Participant as
provided in

4

 

 

 

 

--------------------------------------------------------------------------------

 

such revenue procedure, and (iii) the Partnership Agreement, the Plan and this
Agreement be interpreted consistently with such intent. In furtherance of such
intent, effective immediately prior to the issuance of the LTIP Units, the
Partnership may revalue all Partnership assets to their respective gross fair
market values, and make the resulting adjustments to the “Capital Accounts” (as
defined in the Partnership Agreement) of the partners, in each case as set forth
in the Partnership Agreement. The Company, the Partnership or any Subsidiary may
withhold from the Participant’s wages, or require the Participant to pay to such
entity, any applicable withholding or employment taxes resulting from the
issuance of the Award hereunder, from the vesting or lapse of any restrictions
imposed on the Award, or from the ownership or disposition of the LTIP Units. 

 

12.Remedies.  The Participant shall be liable to the Partnership for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of the Award or the LTIP Units which is in violation of the
provisions of this Agreement. Without limiting the generality of the foregoing,
the Participant agrees that the Partnership shall be entitled to obtain specific
performance of the obligations of the Participant under this Agreement and
immediate injunctive relief in the event any action or proceeding is brought in
equity to enforce the same. The Participant shall not urge as a defense that
there is an adequate remedy at law.

 

13.Restrictive Legends.  Certificates evidencing the Award, to the extent such
certificates are issued, may bear such restrictive legends as the Partnership
and/or the Partnership’s counsel may deem necessary or advisable under
applicable law or pursuant to this Agreement, including, without limitation, the
following legends or any legends similar thereto:

 

“The securities represented hereby have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”). Any transfer of such securities
shall be invalid unless a Registration Statement under the Securities Act is in
effect as to such transfer or in the opinion of counsel for Rexford Industrial
Realty, L.P. (the “Partnership”) such registration is unnecessary in order for
such transfer to comply with the Securities Act.”

 

“The securities represented hereby are subject to forfeiture, transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Rexford Industrial Realty, Inc., and Rexford Industrial
Realty, L.P. 2013 Incentive Award Plan and (iii) the Second Amended and Restated
Agreement of Limited Partnership of Rexford Industrial Realty, L.P., in each
case, as has been and as may in the future be amended (or amended and restated)
from time to time, and such securities may not be sold or otherwise transferred
except pursuant to the provisions of such documents.”

 

14.Restrictions on Public Sale by the Participant.  To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the LTIP Units or any similar security of the Company or the
Partnership, or any securities convertible into or exchangeable or exercisable
for such securities, including a sale pursuant to Rule 144 under the Securities
Act, during the 14 days prior to, and for a period of up to 90 days beginning on
the date of the pricing of any public or private debt or equity securities
offering by the Company or the Partnership (except as part of such offering), if
and to the extent requested in writing by the Partnership or the Company in the
case of a non-underwritten public or private offering or if and to the extent
requested in writing by the managing underwriter or underwriters (or initial
purchaser or initial purchasers, as the case may be) and consented to by the
Partnership or the Company, which consent may be given or withheld in the
Partnership’s or the Company’s sole and absolute discretion, in the case of an
underwritten public or private offering (such agreement to be in the form of a
lock-up agreement provided by the Company, the Partnership, managing underwriter
or underwriters, or initial purchaser or initial purchasers, as the case may
be).

 

15.Code Section 409A.  To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the

5

 

 

 

 

--------------------------------------------------------------------------------

 

effective date of this Agreement. Notwithstanding any provision of this
Agreement to the contrary, in the event that following the effective date of
this Agreement, the Company or the Partnership determines that the Award may be
subject to Section 409A of the Code and related Department of Treasury guidance
(including such Department of Treasury guidance as may be issued after the
effective date of this Agreement), the Company or the Partnership may adopt such
amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company or the Partnership determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 15
shall not create any obligation on the part of the Company, the Partnership or
any Subsidiary to adopt any such amendment, policy or procedure or take any such
other action, and none of the Company, the Partnership or any Subsidiary shall
have any obligation to indemnify any person for any taxes imposed under or by
operation of Section 409A of the Code.   

 

16.Miscellaneous.  

 

(a)Incorporation of the Plan.  This Agreement is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

(b)Not a Contract of Service Relationship.  Nothing in this Agreement or in the
Plan or the Partnership Agreement shall confer upon the Participant any right to
continue to serve as an Employee or other service provider of the Company, the
Partnership or any of their Affiliates or shall interfere with or restrict in
any way the rights of the Company, the Partnership or any of their Affiliates,
which rights are hereby expressly reserved, to discharge or terminate the
services of the Participant at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company, the Partnership or an Affiliate and the
Participant.

 

(c)Governing Law.  The laws of the State of Maryland shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

(d)Conformity to Securities Laws.  The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
Applicable Law.  Notwithstanding anything herein to the contrary, the Plan shall
be administered, and the Award is granted, only in such a manner as to conform
to such laws, rules and regulations.  To the extent permitted by Applicable Law,
the Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

(e)Amendment, Suspension and Termination.  To the extent permitted by the Plan
and the Partnership Agreement, this Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board; provided, however, that, except as may
otherwise be provided by the Plan and the Partnership Agreement, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Award in any material way without the prior written consent of the
Participant.

 

(f)Notices. Any notice to be given under the terms of this Agreement shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Partnership shall
be addressed to the Partnership in care of the General Partner of the
Partnership at the Partnership’s principal office, and any notice to be given to
the Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records.  Any notice shall be deemed duly

6

 

 

 

 

--------------------------------------------------------------------------------

 

given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service. 

 

(g)Successors and Assigns. The Company, the Partnership or any Affiliate may
assign any of its rights under this Agreement to single or multiple assignees,
and this Agreement shall inure to the benefit of the successors and assigns of
the Company, the Partnership and its Affiliates.  Subject to the restrictions on
transfer set forth in Section 3 hereof, this Agreement shall be binding upon the
Participant and his or her heirs, executors, administrators, successors and
assigns.

 

(h)Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan, the Partnership or this Agreement, if the Participant is
subject to Section 16 of the Exchange Act, then the Plan, the Partnership
Agreement the Award and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule.  To the extent
permitted by Applicable Law, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

(i)Entire Agreement. The Plan, the Partnership Agreement, and this Agreement
(including all exhibits thereto, if any) constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and its Affiliates, the Partnership and the Participant with respect
to the subject matter hereof.

 

(j)Clawback.  This Award shall be subject to any clawback or recoupment policy
currently in effect or as may be adopted by the Company or the Partnership, in
each case, as may be amended from time to time.

 

(k)Survival of Representations and Warranties. The representations, warranties
and covenants contained in Section 7 hereof shall survive the later of the date
of execution and delivery of this Agreement or the issuance of the Award.

 

(j)Spousal Consent.  As a condition to the Partnership’s, the Company’s and
their Subsidiaries’ obligations under this Agreement, the spouse of the
Participant, if any, shall execute and deliver to the Partnership the Consent of
Spouse attached hereto as Exhibit B.

 

(k)Fractional Units.  For purposes of this Agreement, any fractional LTIP Units
that vest or become entitled to distributions pursuant to the Partnership
Agreement shall be rounded as determined by the Company or the Partnership;
provided, however, that in no event shall such rounding cause the aggregate
number of LTIP Units that vest or become entitled to such distributions to
exceed the total number of LTIP Units set forth in Section 1 of this Agreement.

 




7

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

REXFORD INDUSTRIAL REALTY, INC.,

a Maryland corporation

 

 

By: __________________________________

Name:_______________________________

Title: _________________________________

 

 

REXFORD INDUSTRIAL REALTY, L.P.

a Maryland limited partnership

By: Rexford Industrial Realty, Inc., a Maryland corporation

Its: General Partner

 

 

By: __________________________________

Name:_______________________________

Title: _________________________________

 

 

The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.

 

____________________________

Participant Name

 

 

8

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

FORM OF SECTION 83(b) ELECTION AND INSTRUCTIONS

 

These instructions are provided to assist you if you choose to make an election
under Section 83(b) of the Internal Revenue Code, as amended, with respect to
the LTIP Units of Rexford Industrial Realty, L.P. transferred to you. Please
consult with your personal tax advisor as to whether an election of this nature
will be in your best interests in light of your personal tax situation.

 

The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the grant date. PLEASE
NOTE: There is no remedy for failure to file on time. Follow the steps outlined
below to ensure that the election is mailed and filed correctly and in a timely
manner. PLEASE ALSO NOTE: If you make the Section 83(b) election, the election
is irrevocable.

 

Complete all of the Section 83(b) election steps below:

 

 

1.

Complete the Section 83(b) election form (sample form follows) and make three
copies of the signed election form. (Your spouse, if any, should also sign the
Section 83(b) election form.)

 

 

2.

Prepare a cover letter to the Internal Revenue Service (sample letter included,
following election form).

 

 

3.

Send the cover letter with the originally executed Section 83(b) election form
and one copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns.

 

 

·

It is advisable that you have the package date-stamped at the post office.
Enclose a self-addressed, stamped envelope so that the Internal Revenue Service
may return a date-stamped copy to you. However, your postmarked receipt is your
proof of having timely filed the Section 83(b) election if you do not receive
confirmation from the Internal Revenue Service.

 

 

4.

One copy must be sent to Rexford Industrial Realty, L.P. for its records.

 

 

5.

Keep one copy for your files and, if required by applicable law, attach to your
federal income tax return for the applicable calendar year.

 

 

6.

Retain the Internal Revenue Service file stamped copy (when returned) for your
records.

 

Please consult your personal tax advisor for the address of the office of the
Internal Revenue Service to which you should mail your election form.

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

ELECTION PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE TO INCLUDE IN
GROSS INCOME THE EXCESS OVER THE PURCHASE PRICE, IF ANY, OF THE VALUE OF
PROPERTY TRANSFERRED IN CONNECTION WITH SERVICES

 

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
taxable year in which the property was transferred the excess (if any) of the
fair market value of the property described below, over the amount the
undersigned paid for such property, if any, and supplies herewith the following
information in accordance with the Treasury regulations promulgated under
Section 83(b):

 

1.The name, address and taxpayer identification (social security) number of the
undersigned, and the taxable year in which this election is being made, are:

TAXPAYER’S NAME:

TAXPAYER’S SOCIAL SECURITY NUMBER:

ADDRESS:

TAXABLE YEAR:

The name, address and taxpayer identification (social security) number of the
undersigned’s spouse are (complete if applicable):

SPOUSE’S NAME:

SPOUSE’S SOCIAL SECURITY NUMBER:

ADDRESS:

2.The property with respect to which the election is made consists of
_________________, LTIP Units (the “Units”) of Rexford Industrial Realty, L.P.
(the “Company”), representing an interest in the future profits, losses and
distributions of the Company.

3.The date on which the above property was transferred to the undersigned was
__________________.

4.The above property is subject to the following restrictions: The Units are
subject to forfeiture to the extent unvested upon a termination of service with
the Company under certain circumstances. These restrictions lapse upon the
satisfaction of certain conditions as set forth in an agreement between the
taxpayer and the Company.  In addition, the Units are subject to certain
transfer restrictions pursuant to such agreement and the Second Amended and
Restated Agreement of Limited Partnership of Rexford Industrial Realty, L.P., as
amended (or amended and restated) from time to time, should the taxpayer wish to
transfer the Units.

5.The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) was $0.

6.The amount paid for the above property by the undersigned was $0.

7.The undersigned taxpayer shall file this election with the Internal Revenue
Service office with which taxpayer files his or her annual income tax return not
later than 30 days after the date of transfer of the

 

 

--------------------------------------------------------------------------------

 

property.  A copy of this election shall be furnished to the person for whom the
services were performed, and, if required by applicable law, a copy shall be
filed with the income tax return of the undersigned to which this election
relates.  The undersigned is the person performing the services in connection
with which the property was transferred. 

 

Date: _________________

____________________________________

Participant Name

 

Date: _________________

____________________________________

Spouse Name

 




 

 

--------------------------------------------------------------------------------

 

VIA CERTIFIED MAIL

RETURN RECEIPT REQUESTED

 

Internal Revenue Service

 

______________________________________

[Address where taxpayer files returns]

 

 

Re: Election under Section 83(b) of the Internal Revenue Code of 1986

 

Taxpayer: ________________________________

Taxpayer’s Social Security Number: ___________________________

Taxpayer’s Spouse: _________________________________________

Taxpayer’s Spouse’s Social Security Number: ____________________

 

Ladies and Gentlemen:

 

Enclosed please find an original and one copy of an Election under Section 83(b)
of the Internal Revenue Code of 1986, as amended, being made by the taxpayer
referenced above. Please acknowledge receipt of the enclosed materials by
stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

 

Very truly yours,

 

___________________________________

Participant Name

 

 

Enclosures

cc: Rexford Industrial Realty, L.P.




 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

CONSENT OF SPOUSE

 

I, ____________________, spouse of ___________________, have read and approve
the foregoing Time-Based LTIP Unit Agreement (the “Agreement”) and all exhibits
thereto, the Partnership Agreement and the Plan (each as defined in the
Agreement). In consideration of the granting to my spouse of the LTIP Units of
Rexford Industrial Realty, L.P. (the “Partnership”) as set forth in the
Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to the
exercise of any rights and taking of all actions under the Agreement and all
exhibits thereto and agree to be bound by the provisions of the Agreement and
all exhibits thereto insofar as I may have any rights in said Agreement or any
exhibits thereto or any shares issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement
and exhibits thereto or otherwise. I understand that this Consent of Spouse may
not be altered, amended, modified or revoked other than by a writing signed by
me, the Partnership and Rexford Industrial Realty, Inc.

 

Grant Date: ____________________

 

 

By: ________________________________

Print name:__________________________

Dated: ___________________

 

 

If applicable, you must print, complete and return this Consent of Spouse to
Rexford Industrial Realty, L.P. Please only print and return this page.

 

 